Citation Nr: 0500253	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-13 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
lumbosacral strain, to include degenerative disc disease, L5-
S1.

2.  Entitlement to service connection for a disorder 
manifested by right testicular pain.

3.  Entitlement to service connection for tinea pedis, 
claimed as athlete's feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The appellant served on active duty for training with the 
Army National Guard from February 1980 to May 1980, and from 
July 1994 to August 1994.  He also had unverified periods of 
service with the Army National Guard from January 1980 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the benefits sought on appeal.

In the November 2002 rating decision, the RO denied claims of 
entitlement for (1) residuals, lumbosacral strain, and for 
(2) degenerative disc disease, L5-S1.  Because the second 
claimed disability is alleged to be a residual of injury 
(lumbosacral strain) during service, the Board has combined 
these two issues into the one issue shown on page one.  

In June 2004, the Board remanded this case to clarify whether 
the veteran wanted a hearing.  In July 2004, he indicated 
that he did not.  Also, in September 2004, the veteran's 
representative indicated that after consultation with the 
veteran, he was waiving RO consideration of the additional 
evidence that had been submitted since the September 2003 
supplemental statement of the case.  See 38 C.F.R. § 20.1304, 
as amended by 69 Fed. Reg. 53,807 (September 3, 2004).  The 
Board can, therefore, proceed to consider this evidence and 
issue a decision.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The evidence shows that residuals of lumbosacral strain, 
to include degenerative disc disease, L5-S1, is related to 
injuries that occurred during active service.

3.  The medical evidence does not show diagnosis of a chronic 
right testicle disorder. 

4.  Tinea pedis is not shown to be of service origin.


CONCLUSIONS OF LAW

1.  Residuals of lumbosacral strain, to include degenerative 
disc disease, L5-S1, was incurred in service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  A disorder manifested by right testicular pain was not 
incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

3.  Tinea pedis, claimed as athlete's feet, was not incurred 
in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  The United States Court of Appeals 
for Veteran Claims' (Court's) decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, that notice was provided 
prior to the initial AOJ decision.  

VCAA notice was provided to the veteran via a June 2002 
letter.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The June 2002 letter did tell the veteran what information 
and evidence was needed to substantiate a service connection 
claim in general.  The letter informed the veteran that there 
must be evidence of a current disability, a disease or injury 
during service, and a relationship between the two.  The 
letter asked him for information such as medical providers 
who had treated him for the claimed disorders.  The letter 
advised the veteran what information and evidence was needed 
to substantiate the claims and what information and evidence 
he must submit, namely, any additional evidence and argument 
concerning the claimed conditions and enough information for 
the RO to request records from the sources he identified.  In 
this way, he was advised of the need to submit any evidence 
in his possession that pertains to the claims.  He was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  Finally the letter 
advised him what information and evidence VA would obtain.  
The Statement of the Case and Supplemental Statements of the 
Case (SSOCs) also notified the veteran of the information and 
evidence needed to substantiate the claims.

In this case, although the June 2002 VCAA notice letter 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  It must also be noted that in July 
2004, the veteran stated he had no new information to submit.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond to 
each letter.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The file 
contains the post-service private and VA treatment records 
identified above.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  The Board is not aware of 
a basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  His 
service medical records are also in the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  

On the testicle claim, as more fully discussed below, there 
is no competent (medical) evidence showing the veteran has a 
chronic disorder.  Regarding the tinea pedis claim, as more 
fully discussed below, there is no medical evidence to 
suggest a link between the claimed tinea pedis and the 
veteran's active military service.  The evidence currently of 
record does not link the claimed tinea pedis to service, and 
does not show the presence of a chronic right testicle 
disorder, and there is no reasonable possibility that an 
examination will aid in substantiating the veteran's claims.  
Thus, there is no duty to assist the veteran with these 
claims by providing him with an examination.  See Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (VA not 
obligated to provide a medical examination or obtain a 
medical opinion unless claimant shows some causal connection 
between current disability and service).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  



II.  Background

Service medical records show that in August 1994, the veteran 
was injured and treated for complaints of a sharp pain in the 
lower back after unloading a truck.  He reported having 
tenderness to touch of the lumbar area.  On examination, he 
had facial grimace and complaints of pain when the lower 
lumbar area was touched.  An associated sick slip contains a 
notation of injury, and remarks of sprained back.  

A statement of medical examination and duty status at that 
time indicates that the veteran was injured, with a sprained 
lower back, while performing a bounding over watch task.  The 
veteran was on active duty for training and the injury was 
determined to be in line of duty.

During a May 1996 periodic examination, the veteran reported 
he had no recurrent back pain.  On examination, evaluation of 
the spine and other musculoskeletal system was normal.

A May 1997 individual sick slip noted that the veteran 
sustained an injury in line of duty.  He reported that he 
felt a slipping sensation in his back when he bent over to 
lift something.  He reported complaints that his left leg 
gives way and has numbness.  

A treatment record at that time noted complaints of lower 
back pain associated with an injury while lifting.  The 
veteran reported complaints that his left leg does not 
support weight in the morning, and of numbing sensation in 
the left leg in the morning.  He reported that that leg felt 
asleep for the last two mornings.  The report noted that the 
veteran had a previous injury in the lower back in August 
1994.  On examination, findings included negative straight 
leg raising; pain on palpation in the left lower back; pain 
in the left lower back with both right and left leg raises; 
discomfort on flexion at 30 degrees; obvious discomfort when 
going from sitting to lying down and back up; and good 
sensation.  After examination the assessment was lower 
lumbosacral strain.

The veteran was seen for a follow-up visit five days later in 
May 1997.  The report noted a history of previous strain in 
1994.  Presently, he had been taking medicine and using a 
heating pad.  Muscles in the left lower back were still 
painful.  The report noted that straight leg raises evoked 
some pain on the left lower back.  The assessment was low 
back strain, improving.  The veteran was to be limited in 
activity for the remainder of his AT period.

An individual sick leave slip in July 1998 shows that the 
veteran was injured in line of duty while loading something 
when he felt a sharp pain above the groin area and felt a 
bulge there.  The veteran was seen at that time for an injury 
while lifting.  The veteran reported complaints of pain and 
bulge over the groin.  On examination, the treatment provider 
noted findings of right inguinal ligament was tender without 
defect.  There was no hernia.  The right testicle was tender 
without edema, nodules or effusion.  The assessment was right 
groin pull.

During a March 2000 periodic examination, the veteran 
reported a past/current medical history of swollen or painful 
joints, recurrent back pain or back injury, and hemorrhoids 
or rectal disease.  He did not know if he had a hernia.  He 
reported that he did not have skin diseases, or other 
problems.  The veteran stated that he was still having back 
and groin problems.  The report of medical history contains a 
physician's summary noting the following: (1) decreased range 
of motion of the lower back with O.A. (osteoarthritis); (2) 
testicular tenderness - no mass or fever.

On examination, the testicular clinical evaluation was 
abnormal.  The examiner further noted tenderness in the 
testicular area, primarily the right testicular area.  
Evaluation was normal for spine and other musculoskeletal 
system, skin, and neurologic system. 

VA medical records include a March 2002 report of VA 
treatment for complaints of chronic low back pain since 
injuries, in 1994 and 1998; and that the 1998 injury hurt the 
lower back and right testicle area.  The veteran complained 
of sharp pain in the lower back that radiates to the right 
leg.  Hot tub water and heating pad helped with  the pain.  
The pain was worse with prolonged standing or sitting.  The 
report contains an assessment of chronic low back pain.

The report of a lumbar spine X-ray examination in March 2002 
contains the following findings: vertebral bodies are intact 
and in good alignment; disc spaces are well maintained; and 
sacroiliac joints appear unremarkable. 

Private treatment records dated from November 2001 to June 
2002 shows treatment for various complaints and conditions, 
but primarily for complaints of back pain.  In November 2001 
and March 2002, the respective impressions were low back pain 
and low back pain with radiculopathy.  In April and June 
2002, the veteran was treated for low back pain as well as 
for complaints of rash of the feet which was scaly.  
Regarding the rash, these latter records include an 
impression of tinea pedis.  

Private medical records indicate that the veteran received 
private chiropractic treatment on numerous occasions between 
March and July 2002.

The report of an October 2002 VA examination of the spine 
shows that the veteran reported that he injured his lower 
back at summer camp in August 1994.  This was diagnosed as 
lower lumbar strain.  Since then he had had intermittent 
episodes of low back pain, typically lasting about 30 to 45 
minutes.  He reported complaints of constant aching pain in 
the lower back, which sometimes radiates into the lower 
extremities as far as his ankles.  This occurred more often 
on the right than the left.  The report contains findings 
from physical examination.

At the time of the October 2002 examination, X-ray 
examination of the lumbar spine revealed no fracture, 
dislocation, narrowing of the disc, or osteophyte formation.  
The report noted that an MRI examination at Mississippi 
Diagnostic Imaging Center in September 2002, revealed some 
diminished signal in the L5-S1 intervertebral disc indicating 
water loss without narrowing of the inner space.  No HNP, 
spinal stenosis, or other abnormality was identified.
  
The October 2002 VA examination report contains an impression 
of very mild degenerative disc disease, L5-S1.  The report 
concludes with the following comments.  Loss of water in an 
intervertebral disc is a normal aging change and is not 
usually associated with pain.  Loss of motion in the lumbar 
spine may be due to muscle spasms, structural changes, or 
voluntary restraint.  With the non-anatomical responses one 
should consider voluntary restraint as a cause.

The report of an October 2002 VA genitourinary examination 
shows that the veteran reported that during service he was 
injured in 1998 when he was lifting a computer.  When he 
lifted it, he felt a pull in the groin and had been having 
pain ever since.  He had intermittent shooting pains in the 
right groin and in the right testicle, but the testicle hurts 
all the time with a dull aching pain.  The veteran reported 
having no urological difficulties.  He reported that the pain 
interfered significantly with his sexual functioning.  

On examination of the right testicle, the testicle was 
tender.  The examiner could not feel any masses, any point 
tenderness, or other such abnormalities.  The examiner stated 
that it was difficult to tell whether a hernia exists, but a 
hernia would not cause the testicular pain.  The report 
contains an impression of right testicular pain; etiology 
undetermined.  

The examiner commented on sonogram examination of the right 
testicle.  The examiner noted that there are small bilateral 
hydroceles and a fluid-filled cyst at the head of the 
epididymis on the left.  Both testicles demonstrated good 
blood flow, and echo texture appeared unremarkable.  The 
examiner opined that from the study he could not find 
anything he would feel was causing the pain in the right 
testicle.  The examiner noted generally that after injuries, 
chronic persistent pain in either of the testicles, while not 
common, is a finding which we frequently are confronted with.

The report of a January 2003 VA MRI of the lumbar spine, 
included findings of mild disc desiccation with minimal disc 
bulge at L5-S1.  The report contains an impression of mild 
concentric disc bulges at L4-5 and L5-S1 with facet 
hypertrophy noted throughout the lower four lumbar disc 
levels; no canal or neural foraminal stenosis noted.

In a statement dated in March 2003, W. Doug Perry, M.D., 
stated that the veteran had a history of an injury in service 
while lifting a heavy object, and that a recent MRI of the 
lumbar spine reportedly revealed mild bulging disc at the L4-
5 level.  Dr. Perry opined that he believed this is a service 
related injury.

The report of a September 2003 VA examination of the spine 
records the following history of injuries.  The veteran 
injured his back at summer camp in August 1994.  This was 
diagnosed as a lower lumbar strain.  In May 1997 he was 
treated after he bent over and felt a slipping sensation in 
the back.  This was diagnosed as a lumbosacral strain.  The 
report noted treatment in 2002, and diagnostic findings from 
MRI examinations in September 2002 and January 2003.  

The September 2003 VA examination report noted findings from 
the present examination, including that X-ray examination of 
the lumbar spine revealed no fracture, dislocation, narrowing 
of the disc, or osteophyte formation.  The report contains 
impressions of (1) mild degenerative disc disease, L5-S1 
(based on desiccation of the disc, seen on two MRIs); and (2) 
osteoarthritis, multiple facet joints, lumbar spine (noted on 
MRI of January 2003).  

The September 2003 VA examination report concluded with 
comments, including that the examiner was unable to determine 
whether the back pain, experienced in 1994 and 1997, caused 
the facet arthritis and degenerative disc disease which he 
currently has.  The examiner noted that all of these changes 
present on his MRI are frequently seen in asymptomatic 
patients of his age group.  The examiner opined that to 
connect the veteran's current symptomatology and findings 
with this injury nine years ago would involve pure 
speculation.

The veteran has submitted five lay statements, one undated 
and the rest dated in April 2004, from people who have known 
him for 21 to 30 years.  These include his wife and people 
who served with him in the military.  In all of these 
statements, the authors have attested that the veteran has 
continued to have low back pain since his 1997 back injury. 

In a statement dated in April 2004, J. Roszkowska, M.D., 
noted that the veteran had a history of chronic low back 
pain, and a history of an injury while he was in military 
service.  Dr. Roszkowska noted that an MRI of the lumbar 
spine in January 2003 showed degenerative changes mainly at 
the L4-5 and L5-S1 levels.  Dr. Roszkowska provided an 
opinion indicating that this could be a service related 
injury.

In a statement dated in May 2004, Dr. Perry noted that the 
veteran had a history of injury in service while lifting a 
heavy object, and recently had a MRI at a VA hospital 
reportedly revealing a bulging disc at L4-5.  Dr. Perry 
opined that it is likely, as not, that his current back 
disability is directly related to the multiple back injuries 
he sustained in the military. 

III.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131. In addition, certain chronic diseases, 
including arthritis, may be presumed to have incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002). 

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  38 C.F.R. § 3.303.

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service. 38 C.F.R. § 
3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2004).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2003).  

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration under 38 C.F.R. §§ 3.307, 3.309, 
including presumption of aggravation of a chronic preexisting 
disease (See 67 Fed. Reg. 67792-67793 (November 7, 2002), is 
not for application in this appeal.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

A.  Service Connection for Residuals of Lumbosacral Strain, 
and Degenerative Disc Disease, L5-S1

The Board notes that the medical record contains sufficient 
competent evidence of  a current low back disorder including 
arthritis disability involving the lumbosacral spine and mild 
bulging disc at the L4-5 and L5-S1 levels.  The medical 
record contains medical evidence showing the most recent 
diagnosis of the veteran's low back condition is (1) mild 
degenerative disc disease, L5-S1 (based on desiccation of the 
disc, seen on two MRIs); and (2) osteoarthritis, multiple 
facet joints, lumbar spine (noted on MRI of January 2003).  
That diagnosis (impression) was shown in the September 2003 
VA examination report.  Other private and VA medical records 
beginning in 2000 show back treatment and related diagnoses 
of low back disorder.  

Because the record contains competent medical evidence of 
current low back disability including arthritis, with no 
evidence to the contrary, the Board concedes the presence of 
the disability.  Therefore, the issue of entitlement to 
service connection for the claimed low back disability rests 
on the question of whether such disability was incurred in or 
aggravated by his ACDUTRA (from a disease or injury) or 
INACDUTRA (from injury) service in the Army National Guard.  
As stated earlier, however, in the case of arthritis, the 
presumptions under C.F.R. §§ 3.307 and 3.309 do not apply 
because presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

In this case, the service medical records show that since the 
1994 injury, the veteran had recurring problems with his low 
back, in 1997 and 1998.  During the March 2000 periodic 
examination, he reported recurrent back pain or injury.  At 
that time, although evaluation on examination was normal for 
the spine, the examiner noted in a summary on the medical 
history report, that the veteran had decreased range of 
motion of the lower back with osteoarthritis.  There is a 
continuity of treatment thereafter beginning in 2002.  
Further, there are five lay statements attesting that the 
veteran has continued to have low back pain since his 1997 
back injury.

Also, there are three statements provided by two physicians 
which contain opinions that there is a relationship between 
the veteran's current low back disability and his history of 
injury in service.  Dr. Perry provided two statements noting 
the lifting injury in service and recent MRI evidence 
revealing mild bulging disc at L4-5.  Dr. Perry opined that 
he believed that this was a service related injury, and that 
it was likely, as not, that the current back disability was 
directly related to the multiple back injuries sustained in 
the military.  Dr. Roszkowska noted the same evidence and 
provided an opinion indicating that this could be a service 
related injury.  The historical basis of these opinions-
injuries and symptoms in 1994, 1997 and 1998-is supported by 
the record.  

The 1994 injury occurred during ACDUTRA in the line of duty, 
as shown by the service records.  Although the veteran's duty 
status in 1997 and 1998 has not been officially confirmed, 
the service treatment records in 1997 indicate he was on 
"AT" at the time of his injury.  On review of the 
associated service medical records, the Board is satisfied 
for the purposes of this claim, that these latter injuries in 
1997 and 1998 occurred during periods of ACDUTRA or INACDUTRA 
service in the Army National Guard.  

There are no opinions of record which directly contradict the 
opinions of Dr. Perry and Dr. Roszkowska.  Neither of the VA 
examiners at the two VA examinations in 2002 or 2003 opined 
that there was no relationship between the service injuries 
and the current low back symptomatology.  At the 2002 
examination, the examiner merely opined that loss of motion 
in the lumbar spine may be due to muscle spasms, structural 
changes, or voluntary restrain.  At the 2003 examination, the 
examiner merely opined that to connect current symptomatology 
and findings with injury nine years ago would involve pure 
speculation.  Neither is an opinion that there was no such 
relationship.  

After reviewing the record the Board finds that the evidence 
is at least in equipoise and as such the benefit of the doubt 
is in favor of the veteran.  38 C.F.R. § 3.102.  Therefore, 
based on the foregoing, the Board concludes that the 
veteran's low back disability, was incurred during his period 
of active duty.  Thus service connection for a low back 
disorder, to include as residuals of lumbosacral strain, 
degenerative disc disease, L5-S1, is warranted.  

B.  Right Testicular Disorder

The record shows that the veteran was treated in July 1998 
after he was injured in line of duty while loading something 
which caused a sharp pain above the groin area.  At that time 
the veteran felt a bulge there.  When treated the right 
testicle was tender and the assessment was right groin pull.  
Subsequently during a March 2000 periodic examination, 
examination of the testicles  was abnormal.  The examiner 
noted tenderness in the testicular area, primarily in the 
right testicular area.  

When examined at a VA genitourinary examination in October 
2002, the examiner found the right testicle to be tender on 
examination.  The report contains an impression of right 
testicular pain.  The etiology was undetermined.

Review of the record since service does not show that the 
veteran has been diagnosed with a chronic disability 
involving the right testicle.  Despite the October 2002 
impression of right testicular pain, the evidence does not 
show that the veteran has been diagnosed with a disability 
involving the right testicle.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Moreover, even if the examiner in October 2002 had provided a 
diagnosis of a testicular disorder, he did not provide an 
opinion that relates the right testicular pain to the July 
1998 injury.  On the contrary, the impression contains a 
notation that the etiology was undetermined.  Nonetheless, 
the veteran has not submitted proof of a presently existing 
right testicular disability resulting from service.  

The Board has considered the veteran's lay statements that he 
has the claimed disorder as a result of his service.  Lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons.  However, lay testimony is 
not competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
evidence does not reflect that the appellant currently 
possesses the required specialized medical training and 
knowledge, nor is it contended otherwise.  

Based on the foregoing, the preponderance of the evidence is 
against the claim that the veteran has a disability 
manifested by right testicular pain.  As discussed above, 
entitlement to service connection for disease or injury is 
limited to cases in which such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of proof of a present disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for a disability manifested by right testicular 
pain must be denied because the first essential criterion for 
the grant of service connection, competent evidence of the 
disability for which service connection is sought, has not 
been met.  In the absence of proof of a current disease or 
injury, there can be no valid claim.  Id.

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2004).




C.  Tinea Pedis

The veteran claims entitlement to service connection for 
tinea pedis, claimed as athlete's feet.  In his March 2002 
application, he stated that this disability began in January 
2001 and that he treated it at home.  

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between any current 
tinea pedis and the veteran's service.  The Board notes that 
service medical records show no complaints of rash or other 
indications of a skin disorder, including tinea pedis of the 
feet.  

The first medical evidence referable to this disorder was in 
April 2002.  In a private treatment record at that time, the 
veteran reported complaints of rash of the feet.  The record 
contains an impression of tinea pedis.  A subsequent private 
treatment record of June 2002 also shows complaints of a rash 
of the feet and contains an impression of tinea pedis.  The 
record, however, does not contain any subsequent medical 
evidence showing the presence of that condition.  

Further, no opinion or other competent medical evidence has 
been submitted showing that the veteran has tinea pedis that 
is related to his service.  As noted above, the medical 
evidence would need to show that tinea pedis, a disease, was 
incurred during a period of active duty.  Even if the veteran 
was treated for the condition during an inactive duty period, 
service connection could not be granted since it is not in 
the nature of an injury.  The Board notes the veteran's 
contention that this post-service condition has resulted from 
showering with other people during service and/or wearing 
military boots.  Again, there is no competent (medical) 
evidence supporting those allegations.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.

In the absence of a credible indication that the veteran has 
tinea pedis which is related to service, there is clearly no 
competent evidence of record that would point to a required 
nexus in this context.  Thus, there is no basis for 
requesting a medical opinion to determine the etiology of the 
veteran's claimed tinea pedis.  See Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003) (VA not obligated to provide 
a medical examination or obtain a medical opinion unless 
claimant shows some causal connection between current 
disability and service).

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2004).


ORDER

Service connection for residuals of lumbosacral strain, to 
include degenerative disc disease, L5-S1, is granted.

Service connection for a disorder manifested by right 
testicular pain is denied.

Entitlement to service connection for tinea pedis, claimed as 
athlete's feet, is denied.


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


